Citation Nr: 1019743	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  06-30 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1976 to 
January 1980.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remands in February 2008 and April 2009.  
This matter was originally on appeal from a December 2005 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Detroit, Michigan.

In January 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1. Bilateral pes planus existed prior to active military 
service, as noted on the enlistment examination report.

2. The Veteran was seen for complaints of bilateral foot pain 
during active service.

3. Clear and unmistakable evidence that bilateral pes planus 
was not aggravated during active military service does not 
exist.


CONCLUSION OF LAW

Bilateral pes planus was aggravated by active military 
service.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Pursuant to the Board's February 2008 and April 2009 Remands, 
the Appeals Management Center (AMC) requested the Veteran to 
provides information of treatment for bilateral foot 
condition since service, scheduled a VA examination, and 
issued a Supplemental Statement of the Case.  The Board notes 
that in response to the March 2008 letter, the Veteran 
provided a VA Form 21-4142, Authorization and Consent to 
Release Information to VA, for Alsen Medical Clinic.  The 
April 2009 Remand directed that the Veteran should be 
requested to provide information of treatment for bilateral 
foot condition since service including Alsan Medical Clinic.  
In May 2009, the RO requested that the Veteran provided 
information of treatment for his bilateral foot condition 
since service including Alsan Medical Clinic in Detroit, and 
issued a Supplemental Statement of the Case.  Based on the 
foregoing actions, the Board finds that there has been 
compliance with the Board's February 2008 and April 2009 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009)  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in September 2005 and March 
2008 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 
Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, 
the letters informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence, as well as how 
VA determines disability ratings and effective dates. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The Veteran has identified no VA treatment records 
that he wished for VA to obtain on his behalf.  As noted 
above, the Veteran also identified treatment at Alsan Medical 
Clinic but did not note either the dates of treatment or the 
conditions.  In the April 2009 Remand, the Board directed the 
RO to again ask the Veteran to provide the names, addresses, 
treatment dates for all health care providers who had treated 
him for bilateral foot condition, including Alsan Medical 
Clinic.  The Veteran provided no authorization to obtain 
private medical records.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded a VA examination in November 2008.  
38 C.F.R. § 3.159(c)(4).  The November 2008 VA examiner 
addressed the etiology of the Veteran's pes planus and 
possible in-service aggravation in conjunction with a review 
of the claims file and physical examination of and interview 
with the Veteran.  The November 2008 VA examination report is 
thorough; thus this examination is adequate upon which to 
base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection

The Veteran contends that his pes planus, which existed prior 
to service, was aggravated by service.  At his January 2008 
videoconference hearing, the Veteran testified that when he 
first joined the Navy, the doctors gave him an initial 
examination and told him that he had flat feet.  The Veteran 
also testified that he was on his feet a lot, that he injured 
his feet several times in service, that he went to the doctor 
many times concerning pain in his feet but received no 
specific treatment for his feet except that during the weeks 
prior to his discharge, he was issued a no-standing order.  

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).

For any wartime service, and for peacetime service after 
December 31, 1946, clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).  
Aggravation [of a preexisting injury or disease] may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b); but see VAOPGCPREC 3-2003.

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation.  The presumption of aggravation 
arises instantly and does not require evidence of an increase 
in disability.  Cotant v. Principi, 17 Vet. App. 116, 132 
(2003); VAOPGCPREC 3-2003.

The Veteran's service treatment records indicate that Report 
of Medical Examination in November 1976 for enlistment noted 
pes valgus planus under the section used to describe 
abnormalities in detail.  Because pes valgus planus is noted 
at entry, the presumption of soundness at entry does not 
attach.  Thus, pes planus pre-existed active military 
service. 

The next question is whether pre-existing pes planus was 
aggravated during active military service.

It is important to note that a Veteran claiming service 
connection for a pre-existing condition on an aggravation 
basis has a light burden of proof under the law. According to 
the Court in Cotant, supra, a presumption of aggravation 
arises instantly.  The Court further explained that the 
Veteran is not required to produce evidence of an increase in 
disability during active military service and the Veteran is 
not required to show aggravation.  These facts are presumed.  
Moreover, VAOPGCPREC 3-2003, states that to obtain the 
benefit of the presumption, a Veteran need not first show an 
increase in disability during active service, nor is there a 
prerequisite minimum number of days of active service, such 
as is required for presumptive service connection for certain 
chronic diseases.  In other words, the presumption of 
aggravation arises instantly.

It is the Government that shoulders an onerous burden of 
proof.  To overcome the presumption of aggravation, VA must 
show by clear and unmistakable evidence that pes planus was 
not aggravated by active military service.  Cotant, supra.

The Veteran sought treatment for his feet, including pes 
planus, during service.  The Veteran's service treatment 
records indicate that he presented in May 1977 with complaint 
of numbness on top of big toe of left foot noticed after 
skating.  Soaks were prescribed.  In June 1977, the Veteran 
presented with complaints that he injured his right foot 
while playing football and provided a history of same type of 
history five to six times before.  Assessment was right foot 
sprain with possible torn ligament.  Ice and ace wrap were 
prescribed.  In September 1977, the Veteran presented with 
complaints of right foot pain.  Physical examination 
demonstrated swelling and signs of contusion.  X-rays were 
within normal limits.  Assessment was sprained right foot.  
Ace wraps were prescribed.  The Veteran presented in May 1978 
with complaints of swelling in right foot with no trauma.  
The Veteran reported that the swelling had occurred often 
since last September when it was injured in a football game.  
Physical examination showed foot had swollen appearance, good 
range of motion without difficulty.  The Veteran stated that 
it only hurt when the foot was moved from side to side and 
when he walked.  Assessment was improper healing of previous 
injury.  The Veteran was seen the next day for recheck of 
right foot.  It was noted that the Veteran had history of 
many similar traumatic episodes to right foot and ankle with 
medial joint swelling and irritation.  Physical examination 
demonstrated full range of motion, no crepitus, no swelling 
or tenderness, no grossly asymmetric laxity 
inversion/eversion or subluxation of talotibial joint.  
Impression was mild instability by history, not a surgical 
candidate.

In June 1979, the Veteran complained of pain in both feet for 
his entire life.  The Veteran reported that the pain was 
sharp and along the bottom of feet between instep and heel.  
The Veteran reported that his feel swell up at night.  
Physical examination revealed mild pes planus bilaterally.  
The Veteran was advised to obtain arch supports.   In July 
1979, the Veteran presented with complaint of chronic 
bilateral foot pain aggravated by standing and walking.  The 
Veteran reported that he had been using arch supports until 
lately.  The Veteran denied participating in sports.  
Physical examination demonstrated bilateral pes planus, no 
joint tenderness but symptoms aggravated by toe walking 
without metatarsalgia.  Assessment was pes planus.  The 
Veteran was to continue with no jumping or running and to 
start arch supports.  

On December 4, 1979, the Veteran complained of flat feet.  
The plan was to make an orthopedic appointment.  The Veteran 
was provided "no prolonged standing" chit.  On December 10, 
1979, the "no prolonged standing" chit was extended.  On 
December 20, 1979, the Veteran requested chit to wear tennis 
shoes.  Chit was issued.  

The Veteran underwent separation examination on December 31, 
1979.  Clinical evaluation of the Veteran's feet was normal.

Evidence submitted by the Veteran indicates that the Veteran 
was employed by the United States Postal Service as a letter 
carrier from 1998 until February 9, 2001 at which time he 
slipped injuring his right ankle.  

In support of his claim, the Veteran submitted a November 
2006 letter from Dr. C.M.G., which states, "[The Veteran] 
was seen by me on November 17, 2006 for painful flat feet 
bilateral.  While he is currently utilizing custom foot 
orthoses, he still experiences pain with prolonged weight 
bearing.  Reviewing his old medical records, it appears that 
the condition was present during [the Veteran's] years in the 
Navy but never treated with foot orthoses at that time.  It 
is possible that the amount of physical activity required of 
[the Veteran] in his years of service could have aggravated 
his chronic foot condition.

In November 2008, the Veteran underwent VA examination.  The 
examiner noted that the claims file had been reviewed in 
conjunction with the examination.  The examiner noted that 
the Veteran complained of numbness and pain in both feet with 
intensity of 1 or 2/10.  Prolonged standing and walking 
seemed to increase the pain in both feet.  Occasionally the 
Veteran saw a doctor.  The Veteran also reported swelling of 
the feet if he was doing too many activities.  Repetitive 
motion was also noted to increase the pain.  The Veteran 
reported occasionally using orthotics which appeared to 
relieve some of the pain.

The Veteran reported that during his entrance examination, he 
was advised about his flat feet but was given no 
restrictions.  During the Veteran's training period, he began 
to experience pain in both feet due to increased activity and 
was examined by a doctor and given restricted training and 
profile.  The Veteran reported that no orthotics was advised, 
he was not prescribed medication, but his feet continued to 
be painful.  The Veteran denied any other injuries.

Physical examination demonstrated moderate flatfoot 
bilaterally, and the toes were straight.  There was no 
swelling or other deformities noted on the right.  No 
tenderness was noted on the left.  The Veteran did not 
complain of any pain on palpation on the right.  There were 
no calluses on the right.  Heel and Achilles tendons were 
neutral and ankle pulses were palpable bilaterally.  
Sensation was normal on the right.  Examination of the shoes 
revealed normal wear pattern.  X-rays of both feet revealed 
moderate pes planus.  No evidence of arthritis or any other 
deformity.

The examiner opined that the Veteran's pes planus is a 
preexisting condition and it had not been aggravated by the 
Veteran's active duty.  The examiner noted that the condition 
was not acquired, that there were no additional changes such 
as posttraumatic arthritis or any gross deformity which could 
be considered aggravation or natural progression of the 
disease.  The Veteran's only pertinent symptom was complaint 
of pain.  

Also of record is an April 2007 private medical record in 
which Dr. M.B. noted, "Patient states the military knew 
about his flat feet when he enlisted and sought care in the 
military, but no definitive treatment was rendered.  He feels 
his feet are worse be[ca]use of his service.  After physical 
examination, Dr. M.B. diagnosed acquir equinus deformity, 
plantar fasciitis/fibroma, and exostosis bone spur.  X-rays 
of the right foot showed STJ pronation with changes 
associated with pronation at the anterior central talus with 
talar beaking noted.  X-rays of the left foot showed STJ 
pronation with talar beaking noted consistent with flatfoot 
deformity.  There is a specific instruction which states, 
"This patient has been told today that it is as likely as 
not that his foot condition was in fact worsened by his 
service in the Navy."

With respect to whether there was any in-service aggravation 
of the disability during service, the Board notes that there 
is a difference of opinion among the medical professionals.  
In deciding whether the Veteran's bilateral pes planus was 
aggravated beyond the natural progression of the disease in 
service, it is the responsibility of the Board to weigh the 
evidence and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  That responsibility is particularly onerous where 
medical opinions diverge.  At the same time, the Board is 
mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Id.

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Moreover, a 
medical professional is not competent to opine as to matters 
outside the scope of his expertise.  Id. citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995). Finally, a medical opinion based on an inaccurate 
factual premise is not probative. Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

The November 2006 opinion of Dr. C.M.G., which states that it 
is possible that the amount of physical activity required of 
the Veteran in his years of service could have aggravated his 
chronic foot condition, a possible connection or one based on 
"speculation" is too tenuous a basis on which to grant 
service connection.  

The April 2007 opinion of Dr. M.B. which states, "This 
patient has been told today that it is as likely as not that 
his foot condition was in fact worsened by his service in the 
Navy." 

The VA examiner, in November 2008, reviewed the entire claims 
file, provided an opinion based on the medical evidence of 
record, and supplied a detailed rationale why the Veteran's 
pre-existing pes planus was not aggravated during service.  

Based on the above analysis, the Board finds that there is 
not clear and unmistakable evidence that the Veteran's pes 
planus, which preexisted service, was not aggravated by 
service.  Because aggravation is presumed there must be 
obvious and manifest evidence to rebut this presumption.  
Here there is competent evidence in support of aggravation of 
such a degree as to not permit the conclusion that the 
evidence against aggravation is clear and unmistakable.  
Accordingly, the Board concludes that service connection for 
bilateral pes planus is warranted based upon aggravation.  


ORDER

Service connection for bilateral pes planus based upon 
aggravation is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


